Judgment affirmed.

The plaintiff alleged, that while in the employment of the railway company, he was ordered to cltean out the boiler of an engine; that the company failed to furnish him with safe and suitable machinery and instrumentalities of labor, for a certain cock on the engine was so defective that the plug thereto blew out without fault on his part, and while he was performing his duty, causing him to be severely scalded; and that the defect was unknown to him and known to defendant, and could have been discovered and remedied by it. At the *248close of his evidence, a nonsuit was moved for, on the ground that he failed to show that he was without fault, or that the company did not exercise all ordinary and reasonable care in furnishing him with safe and suitable appliances for his work. The motion was overruled. Plaintiff obtained a verdict for $1,000, and defendant moved for a new trial on the grounds, that the verdict was contrary to law and evidence, decidedly and strongly against the weight of evidence, etc. This motion also was overruled.
Erwin, duBi&non & Chisholm, for plaintiff in error.-
G-arrard, Meldrim & Newman, contra.